                                                                           Fl LED
                                                                              OCT 12 2018
                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA                                u s District court
                                                                           Cleli_{. · · Of Montana
                                                                              01stnct
                             MISSOULA DIVISION                                              1
                                                                                      MiSSOU8




 UNITED STATES OF AMERICA,                              CR 18-45-M-DWM

                  Plaintiff,                         PRELIMINARY ORDER
                                                       OF FORFEITURE
            vs.

 WILLIAM MIKEL TILLMAN,

                  Defendant.


      THIS matter comes before the Court on the United States' Motion for

Preliminary Order of Forfeiture. (Doc. 40) Defendant William Mikel Tillman

appeared before United States Magistrate Judge Jeremiah Lynch on October 5, 2018,

and entered a plea of guilty to Count I of the indictment.       He also admitted the

forfeiture allegation.    Tillman's plea provides a factual basis and cause to issue an

order of forfeiture, pursuant to 18 U.S.C. § 492.

      IT IS ORDERED:

      (1)    the United States' motion (Doc. 40) is GRANTED;

      (2)    Defendant Tillman's interest in the following property is forfeited to

the United States in accordance with 18 U.S.C. § 492:

   • Epson Stylus scanner/printer, Model CS8400, bearing serial number
     K4QY326672;

                                            1
• Epson Stylus scanner/printer, Model NX330, bearing serial number
  NA3Y063777;

• Epson scanner/printer, Model XP-310, bearing serial number S56P092689;

• Cricket cell phone, Model ZTE, bearing serial number 329F8371656E;

• Apple iPhone, Model Al532, bearing IMEi number 358533058147917;

• black Motorola cell phone, Model XTl 767, bearing IMEi number
  353308080491426;

• black Alcatel cell      phone,    Model    50980,   bearing   IMEi   number
  014678000930815;

• silver and white Apple iPod, Model A1421, bearing serial number
  CCQNQAHLG22V;

• Coleman cooking burner with case;

• Two cooking pots;

• One gallon of "Super Clean" cleaning solution;

• One gallon of Pre stone antifreeze;

• Three genuine $50 U.S. currency notes (Secret Service item CE74);

•   17 genuine $10 U.S. currency notes (Secret Service items CE75 and CE76);

• Five genuine $5 U.S. currency notes (Secret Service item CE75);

• Three used Epson printer ink cartridges;

• Four unopened Epson printer ink cartridges; and

• One half-sheet of paper with copies of counterfeit notes.


                                        2
       (3)   the Secret Service, United States Marshal's Service, or a designated sub-

custodian, is directed to seize the property subject to forfeiture and further to make

a return as provided by law;

       (4)   the United States will provide written notice to all third parties asserting

a legal interest in any of the above-described property and will post on an official

government internet site (www.forfeiture.gov) for at least 30 consecutive days as

required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture Actions, of the Court's preliminary order and

the United States' intent to dispose of the property in such manner as the Attorney

General or Secretary of the Department of Homeland Security may direct, pursuant

to 18 U.S.C. § 982(b)(l) and 21 U.S.C. § 853(n)(l), and to make its return to this

Court that such action has been completed; and

       (5)   upon adjudication of all third-party interests, if any, the Court will enter

a final order of forfeiture.

       DATED this       ii~day of October, 2018.


                                  DONAIJ( W. OLLOY, District Judge
                                  United ~ates D strict Court




                                            3
